Citation Nr: 0839530	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-08 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to increased rating for myofascial strain with x-
ray evidence of degenerative changes L5-S1, to include the 
sacroiliac joint pain, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2005, a statement of the 
case was issued in February 2006, and a substantive appeal 
was received in March 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran underwent a VA examination on his low back in 
November 2004.  In currently reviewing the medical evidence 
of record, the Board seeks to readjudicate this issue with a 
particular focus upon ensuring that the new analysis of this 
claim presents as thorough and complete a discussion of each 
of the criteria listed in DeLuca v. Brown, 8 Vet. App. 202 
(1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59 as possible.  
However, the Board finds that the medical evidence currently 
of record may not be sufficiently clear to support an 
appellate analysis which ensures adequate thoroughness and 
specificity.  The November 2004 VA examination report does 
not fully address the DeLuca criteria or clearly characterize 
any functional impact of the DeLuca factors upon the 
veteran's low back ranges of motion.  In light of the need 
for a proper and thorough assessment of the DeLuca criteria, 
and in light of the fact that the most recent VA examination 
report is four years old, the Board believes a current 
examination of the veteran's low back is appropriate to 
develop the record for this issue.  A new examination is 
sought to clarify the record for proper appellate review and 
provide every consideration to the veteran's claim.

At this point the Board also recognizes a recent judicial 
holding to the effect that that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
is in compliance with the guidance set 
forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the severity of any current 
myofascial strain with x-ray evidence of 
degenerative changes L5-S1, to include 
the sacroiliac joint pain.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
examination findings should be reported 
to allow for application of VA rating 
criteria.  Range of motion should be 
reported together with the point (in 
degrees) at which motion may be limited 
by pain.  Additional functional loss due 
to weakness, incoordination, and/or 
fatigue should also be reported.   

3.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim 
of increased rating for myofascial strain 
with x-ray evidence of degenerative 
changes L5-S1, to include the sacroiliac 
joint pain.  The veteran should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
